Name: Commission Decision of 18 December 1980 approving a programme for the fruit and vegetable juice sector in Rhineland-Palatinate and the Saarland pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D133980/1339/EEC: Commission Decision of 18 December 1980 approving a programme for the fruit and vegetable juice sector in Rhineland-Palatinate and the Saarland pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 384 , 31/12/1980 P. 0005 - 0005++++COMMISSION DECISION OF 18 DECEMBER 1980 APPROVING A PROGRAMME FOR THE FRUIT AND VEGETABLE JUICE SECTOR IN RHINELAND-PALATINATE AND THE SAARLAND PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1339/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 20 AUGUST 1979 NOTIFIED THE PROGRAMME FOR THE FRUIT AND VEGETABLE JUICE SECTOR IN RHINELAND-PALATINATE AND THE SAARLAND AND ON 7 MAY 1980 SUPPLIED ADDITIONAL INFORMATION ; WHEREAS THE SAID PROGRAMME CONCERNS THE CONSTRUCTION AND RATIONALIZATION OF EXTENSIVE FACILITIES FOR PROCESSING FRUIT AND VEGETABLES INTO JUICE , WITH THE AIM OF STABILIZING THE FRUIT AND VEGETABLE MARKET IN RHINELAND-PALATINATE AND THE SAARLAND AND GUARANTEEING SATISFACTORY EARNINGS FOR FRUIT AND VEGETABLES PRODUCERS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 THEREOF CAN BE ACHIEVED IN RESPECT OF FRUIT AND VEGETABLES PRODUCTION IN RHINELAND-PALATINATE AND THE SAARLAND ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 20 AUGUST 1979 , AS AMPLIFIED BY INFORMATION SUPPLIED ON 7 MAY 1980 , FOR THE FRUIT AND VEGETABLE JUICE SECTOR IN RHINELAND-PALATINATE AND THE SAARLAND PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 18 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .